Per Curiam:
The only question submitted in this case is whether the court had power to allow the amendment by an acknowledgment nwno pro tuno of the consent of a guardian to his appointment as such. We are of opinion that under section 723 of the Code of Civil Procedure that that power exists, and that the order of the court, as duly executed by the amendment of the record by inserting the acknowledgment, removed all objections to its validity.
There should be judgment in favor of Tobin requiring the purchasers Cary & Roth to perfect their purchase. By the stipulation in the case no costs are to be awarded.
Present — Davis, P. J., Beady and- DaNiels, JJ.
Judgment ordered for plaintiff on case submitted, without costs.